Citation Nr: 0209578	
Decision Date: 08/09/02    Archive Date: 08/21/02	

DOCKET NO.  93-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a kidney stone 
disorder.

4.  Entitlement to service connection for a prostate 
disorder.

5.  Entitlement to service connection for plantar fasciitis.

6.  Entitlement to service connection for a right eye 
disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who had regular active service 
from October 16, 1941 to December 7, 1941; beleaguered 
service from December 8, 1941 to April 8, 1942; was missing 
(with unit awaiting formal surrender) on April 9, 1942; was a 
prisoner of war (POW) of the Japanese Government from April 
10, 1942 to September 24, 1942; was in no casualty status 
from September 25, 1942 to December 19, 1944; was missing 
(recognized guerrilla service) from December 20, 1944 to 
February 5, 1945; was in recognized guerrilla service from 
February 6, 1945 to September 5, 1945; and was in regular 
Philippine Army service from September 6, 1945 to June 30, 
1946.

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1962 rating decision of the Manila, 
Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
arthritis of multiple joints.  It is also from an August 1991 
rating decision that denied the remaining benefits sought.  
The veteran testified at a personal hearing in March 1992.  
In a February 1993 decision, the hearing officer confirmed 
the denials and issued a supplemental statement of the case.  
The veteran testified before a Member of the Board in July 
1995.  In August 1995 and August 1998, the Board remanded the 
case for additional development.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In April 1998, the veteran indicated that he was filing an 
amended notice of disagreement to a September 1997 rating 
action that awarded him service connection for PTSD.  He is 
seeking an earlier effective date of July 15, 1962 for the 
award of service connection for post-traumatic stress 
disorder (PTSD).  This matter will be addressed in the REMAND 
which follows this decision.  

Since the August 1998 Board remand, the veteran has raised 
additional claims.  In June 1998, he requested a 50 percent 
rating for PTSD.  In a January 2002 rating action, he was 
awarded a 70 percent rating for PTSD.  Additional claims were 
also raised in November 2000.  It appears that the RO is 
attempting to adjudicate these claims.  In January 2002, the 
RO deferred for additional development the claim of 
entitlement to individual unemployability.  Also, some 
clarification of what additional issues, if any (e.g., 
service connection for beriberi heart disease which the 
veteran apparently raised, but which the RO has not properly 
adjudicated), the veteran wishes to pursue is needed.  These 
matters are referred to the RO for appropriate action. 




FINDINGS OF FACT

1.  The veteran was a prisoner of war of the Japanese 
Government for a period in excess of 30 days.

2.  The veteran is not shown to have traumatic arthritis.

3.  Any degenerative arthritis the veteran has was not 
manifested is service or in the first postservice year, and 
is not shown to be related to service.

4.  Hypertension was not manifested in service or in the 
first post service year, and is not shown to be related to 
service.

5.  The veteran's kidney stone disease was not manifested in 
service or in the first post service year, and is not shown 
to be related to service.

6.  The veteran's benign prostatic hypertrophy was not 
manifested in service and is not shown to be related to 
service.

7.  The veteran is not shown to have plantar fasciitis.

8.  The veteran's right eye cataract was first manifested 
many years after service, and is not shown to be related to 
service.


CONCLUSION OF LAW

Service connection for arthritis of multiple joints, 
hypertension, a kidney stone disorder, a prostate disorder, 
plantar fasciitis, and a right eye disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Available service records do not show any of the disabilities 
at issue.  In a statement to the RO dated in June 1962, the 
veteran indicated that he was ill while a POW.  He 
specifically mentioned malaria and beriberi, and indicated he 
has developed arthritis.  In his initial claim for VA 
compensation, dated July 1962, he noted arthritis when he was 
with the guerrillas in January 1945. 

The veteran submitted a statement from "R.U.", M.D., dated in 
August 1962.  This physician indicates that he treated the 
veteran for pains in the knees, the right shoulder, left 
elbow, and right wrist in 1962. 

In August 1962, it was found that reports of the veteran's 
physical examination at entrance and discharge were not 
available as they were either lost or destroyed.  

The RO asked the veteran to provide additional information 
regarding his alleged treatment during service.  In July 
1989, he indicated that he could not remember the dates and 
places of his "numerous treatments during my military 
service."  He stated that he was hospitalized in May to June 
1942.  He also indicated that, in the early part of 1971, he 
was hospitalized for approximately 15 days in a VA hospital 
in Manila for a growth (lump) on the left side of his neck.  
He did not indicate treatment for the disabilities at issue 
during this time.  

In August 1989, the veteran noted that he had attempted to 
obtain additional service records from the National Archives.  
The results of the search were provided.  Extensive efforts 
by the RO over an extended period of time have failed to 
reveal any medical evidence indicating that the disabilities 
at issue existed until decades after the veteran's discharge 
from active service. 

On VA evaluation in February 1991, the veteran stated that 
during service he developed beriberi and a kidney stone 
disorder.  X-ray studies of the veteran's knees and shoulders 
did not reflect an arthritic condition.  Post-traumatic 
osteoarthritis was not found.  On psychosocial assessment, he 
reported that he suffered from hypertension, pain in his 
knees, shoulders, waist, and the heel of his left foot, 
cataract in his left eye, bad nerves, and arthritis.  The 
diagnoses included hypertension, renal stones, osteoarthritis 
of knees and shoulders, bilateral plantar fasciitis (based on 
findings of foot pain of more than one year's duration), and 
benign prostatic hypertrophy (BPH).  The examiners did not 
associate the veteran's disabilities to his active service.

At a hearing before a hearing officer at the RO in March 
1992, the veteran contended that his disabilities were the 
result of his service.  He stated he had severe treatment at 
the hands of the Japanese during World War II.  He asserted 
that he suffered from malaria, malnutrition, and hypertension 
while a POW.  He stated that he had arthritic pains when he 
was released from service in 1946.  

Outpatient treatment records obtained by the RO in September 
1992 note treatment for some of the disabilities at issue 
(specifically, hypertension, arthritis, cataracts, kidney 
stones, and prostate enlargement) decades after discharge 
from active service.  A cataract extraction was done.  None 
of the records relate the veteran's disabilities treated to 
service.

In April 1993, the veteran indicated he was aware that his 
records were destroyed at a fire at the National Personnel 
Records Center (NPRC) in 1973.  

At a hearing before the undersigned Member of the Board in 
July 1995, the veteran reiterated his contentions that the 
disabilities at issue were the result of his military 
service.  In August 1995, the Board remanded this case to the 
RO to obtain additional evidence in support of the veteran's 
claims.  

In September 1995, at the request of the Board the RO 
contacted the veteran and requested the names and addresses 
of all health care providers who had treated him for the 
claimed disorders since his discharge from active service.  
He supplied additional information, and the RO attempted to 
obtain additional medical records from the identified 
sources.  The records continue to note treatment for the 
disabilities at issue decades after the veteran's discharge 
from active service in the 1940's.  No health care provider 
associated any of these disorders with the veteran's active 
service.  

On VA evaluation in March 1996, the medical examiner noted 
there was no history of any traumatic arthritis.  The veteran 
contended that he had hypertension since 1946.  A right eye 
cataract extraction the with insertion of an intraocular lens 
prosthesis in 1993 was reported.  A biopsy of the prostate in 
September 1992 revealed glandular hyperplasia.  On February 
1996 evaluation of the veteran's joints, degenerative 
arthritis was found.  There was no traumatic arthritis.  It 
was also specifically noted that the veteran did not have 
plantar fasciitis.

In August 1998, the Board once again remanded this case to 
the RO to obtain additional records in support of the 
veteran's claim.  In September 1998, the RO contacted the 
veteran and again requested all pertinent records regarding 
treatment for the disabilities at issue following his 
discharge from active service.  Additional medical records 
obtained included records showing cataract and kidney stone 
procedures.

In February 2000, the RO contacted an outpatient treatment 
clinic the veteran had indicated he had obtained treatment 
from 1971 to 1988.  After checking their records, the 
outpatient treatment clinic indicated that they do not have 
records regarding the veteran from 1971 to 1988.  On 
psychiatric evaluation in June 2000, it was noted that the 
veteran had hypertension and benign prostatic hypertrophy.  
His representative submitted written argument in July 2002.

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (Codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103. 5103A, 5107 (West Supp. 2001)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations eliminate the concept of a 
well-grounded claim and redefine the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
the mandates of the VCAA and implementing regulations are 
met.  The RO has gone to great lengths to develop the 
veteran's service and postservice medical records, and has 
contacted various sources in efforts to assist the veteran in 
the development of his case, with little result.

The veteran was a POW of the Japanese Government from April 
1942 to September 1942.  Most of his service medical records 
are not available, VA's duty to assist is heightened.  See 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  Full 
compliance with the statutory duty to assist includes VA 
assistance in obtaining relevant records from private 
physicians when the veteran has provided concrete data as to 
time, place, and identity.  Olson v. Principi, 3 Vet. App. 
480, 483 (1992). 

In determining whether the Board should make an additional 
attempt to obtain the veteran's service medical records, the 
extensive efforts of the RO to obtain such records must be 
noted.  It is the specific finding of the Board that an 
additional attempt to obtain the veteran's service medical 
records would not succeed, as all possible avenues of 
development have been exhausted. 

The Board has considered whether it should submit the case to 
a medical expert in order to determine the etiology of the 
veteran's disorders.  However, any medical opinion would 
necessarily based on medical evidence.  There is absolutely 
no medical evidence to support a finding that any of these 
disabilities existed until many decades after the veteran's 
discharge from active service.  Accordingly, any medical 
opinion would be based on pure speculation.

Regarding the duty to notify, communications from the RO to 
the veteran, including rating decisions and SOCs have keep 
him appraised of what he must show to prevail in his claims, 
and of what evidence the RO has received.  

In March 2000, the veteran requested an additional hearing.  
He has had the opportunity to testify at hearings both before 
the RO and the Board.  He has not alleged good cause as to 
why another hearing is necessary.  In light of the extent of 
time this appeal has been pending, the fact that the veteran 
has had the opportunity to present his claims at both RO and 
Board hearings, and because he has not alleged any good cause 
for yet one more hearing, the Board concludes that an 
additional hearing would merely delay this case, drain 
resources needed for expeditious handling of appeals, and is 
not justified.

III.  Analysis

In general, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. 

As the veteran's service medical records are lost or 
destroyed, it cannot be shown that the claimed disorders were 
manifested in service.  Alternate sources of supporting 
evidence have been pursued, but there is no competent 
(medical) evidence that any of the claimed disorders was 
treated when the veteran was in noncombat status or was 
manifested in the immediate postservice years (and there is 
absolutely no medical evidence showing that arthritis, 
hypertension, or kidney stone disease was manifested in the 
first postservice year, so as to trigger application of the 
presumptive provisions of 38 U.S.C.A. 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309).

One of the issues the Board must address is whether the 
veteran engaged in combat with the enemy, so as to entitle 
him to the more relaxed evidentiary standards afforded 
38 C.F.R. § 3.304(d).  In this case, the veteran was a POW.  
Accordingly, he is entitled to the evidentiary presumptions 
under 38 C.F.R. § 3.304(d).  In addition, under 38 C.F.R. 
§ 3.304(e), where disability compensation is claimed by a 
former POW, omissions of history from clinical records made 
upon repatriation are not determinative of service 
connection, particularly if testimony of comrades in support 
of the occurrence of the disability during confinement is 
available.  Special attention will be given to any disability 
first reported at discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether a disability manifested 
subsequent to service is etiologically related to the POW 
experience.

The Board has considered the veteran's contention that he had 
arthritis soon after his discharge from active service, if 
not within his military service.  However, the available 
medical evidence does not support this contention.  The 
extensive postservice medical records do not reflect that the 
veteran had arthritis during his World War II service or 
until many decades after service.

While many of the veteran's records appear to have been lost, 
the fact that post service medical evidence does not show 
arthritis until decades after his discharge from active 
service mitigates against this claim.  The veteran has failed 
to supply any medical evidence supporting his assertion that 
he has suffered from arthritis throughout since World War II.  
His own statements in this regard are not competent evidence, 
as he is a layperson.

In making this determination, the Board has considered 
38 C.F.R. § 3.309(c) (diseases specific to a former prisoner 
of war).  Under this regulation, post-traumatic 
osteoarthritis will be presumed to be service connected, if 
shown.  However, multiple medical evaluations have failed to 
indicate that the veteran has "post-traumatic" 
osteoarthritis.  In fact, evaluators have specifically 
established that he does not.  Accordingly, the presumptions 
under § 3.309(c) do not apply.  

Hypertension and kidney stone disease (as well as 
degenerative arthritis) are chronic disabilities for which 
service connection would be warranted if they became manifest 
to a compensable degree in the first postservice year.  
However, none of these disabilities was indeed manifested in 
the first postservice year.  

The veteran clearly suffers from each of the disorders at 
issue (with the exception of plantar fasciitis).  However, he 
has not submitted any medical evidence addressing the 
critical issue of whether any claimed disability is 
reasonably related to service.  None of the VA examinations 
supports his contention that the disabilities at issue either 
developed in, or were caused by his active service or by the 
harsh conditions he endured as a POW.  Medical records since 
his discharge from service do not show the disabilities at 
issue until decades after his discharge from active service.  
Such facts do not support the claims. 

There is no medical evidence of a nexus between the veteran's 
service and his current disabilities at issue in this appeal.  
While service medical records have been lost, no postservice 
medical evidence supports his contentions regarding a 
relationship between his claimed disabilities and service.  
With regard to the veteran's own contentions that these 
disabilities are the result of his active service, he is a 
layperson, and thus is not competent to provide evidence in 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Specifically regarding 
plantar fasciitis, it is noteworthy that while a history of 
heel pain was reported on VA examination in 1991, and plantar 
fasciitis was diagnosed, on more recent VA examination, in 
1996, the veteran denied a history of such disability, and it 
was not found on examination.

Based on the absence of medical evidence reflecting even the 
existence of these disabilities for more than 15 years after 
the veteran's discharge from active service, and on the fact 
that there is no competent evidence relating any claimed 
disability to service, the Board finds that the preponderance 
of evidence is against these claims.  Hence, they must be 
denied.


ORDER

Service connection for arthritis of multiple joints, 
hypertension, a kidney stone disorder, a prostate disorder, 
plantar fasciitis, and a right eye disorder is denied.


REMAND

In April 1998, the veteran indicated that he was filing an 
amended notice of disagreement to a September 1997 rating 
action that awarded him service connection for PTSD.  He was 
seeking an earlier effective date of July 15, 1962 for the 
award of service connection for PTSD.  While a SOC regarding 
the evaluation of PTSD was issued by the RO in March 2000, a 
SOC regarding the effective date of this award has never been 
issued.

The Board finds that the veteran has filed a timely notice of 
disagreement with the effective date of the award of service 
connection for PTSD.  As no SOC appears to have been issued, 
the claim of entitlement to an effective date earlier than 
June 15, 1989, for the award of service connection for PTSD 
requires further RO action.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should issue an appropriate SOC to 
the veteran and his representative, 
addressing the issue of entitlement to an 
effective date earlier than June 15, 
1989, for the award of service connection 
for PTSD.  The veteran and his 
representative must be advised of the 
time limit for filing a substantive 
appeal, and given the opportunity to do 
so.  Then, only if the appeal is timely 
perfected, the issue should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




